Citation Nr: 1046047	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left 
shoulder injury, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for deformity of the fifth 
toe, both feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  

The issue of entitlement to an increased rating for deformity of 
the fifth toe, both feet, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is right handed and he has more than 25 degrees of 
painless motion of his left arm from his side.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals 
of a left shoulder injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In October 2004 and March 2006 letters, the RO advised the 
Veteran of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claim and the relative 
duties upon himself and VA in developing his claim.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The March 2006 letter 
advised him of the bases for assigning ratings and effective 
dates if service connection is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records and private medical 
records.  The Veteran has been provided VA medical examinations.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

A July 1970 rating decision granted the Veteran service 
connection and a 10 percent rating for residuals of a left 
shoulder injury.  The Veteran submitted his claim for an 
increased rating in July 2004.  A November 2006 rating decision 
granted the Veteran an increased rating of 20 percent for his 
left shoulder disability effective from July 2004.  The Veteran 
seeks a rating in excess of 20 percent for his left (non-
dominant) shoulder disability.

The Veteran's residuals of a left shoulder injury are rated under 
Diagnostic Code 5201.  Under this diagnostic code limitation of 
motion of the minor arm at the shoulder level (90 degrees) 
warrants a 20 percent rating.  Limitation of motion to midway 
between the side and shoulder level (45 degrees) also warrants a 
20 percent evaluation.  A 30 percent evaluation is warranted for 
the arm when motion is limited to 25 degrees from the side.  

Full range of motion of the shoulder is zero degrees to 180 
degrees on forward elevation (flexion), zero degrees to 180 
degrees on abduction, and zero degrees to 90 degrees on both 
external and internal rotation.  38 C.F.R. § 4.71, Plate I 
(2009).

On VA examination in November 2004 the Veteran complained of 
bilateral shoulder pain, worse on the right.  He described 
intermittent pain levels between two and seven out of a 10 point 
scale with 10 being severe, unrelenting pain requiring 
hospitalization.  He had left shoulder passive range of motion 
from 0 to 140 degrees with moderate pain.  Abduction was from 0 
to 130 degrees with moderate pain.  Internal and external 
rotation was noted to be normal at 80 degrees.  Adduction of the 
left shoulder was to 50 degrees which was also described as 
normal.  The diagnoses included anterior impingement syndrome of 
both shoulders, worse on the right, with limited motion, and 
adhesive capsulitis of both shoulders, worse on the right.  The 
Veteran stated that his bilateral shoulder disability produced 
difficulty with the Veteran's manufacturing business.  The 
Veteran stated that he could not do any lifting, pushing or 
pulling with his upper extremities and that he had to hire help 
to run the business.

A November 2005 letter from a private physician states that the 
Veteran had reduced ranged of motion in both shoulders.  Left 
shoulder flexion was from 0 to 60 degrees, extension from 0 to 30 
degrees, abduction from 0 to 50 degrees and adduction from 0 to 
20 degrees.  The examiner stated that the bilateral shoulder 
disabilities indicated a severe adhesive capsulitis bilaterally 
and caused the Veteran a significant disability above his 10 
percent rating.

When examined by VA in September 2006 the Veteran reported pain 
in both shoulders.  He reported locking episodes several times a 
year, but less than monthly.  He stated that he had severe flare-
ups every one to two months.  Passive and active left shoulder 
flexion was each noted to be from 0 to 65 degrees, without 
additional limitation of motion on repetitive use.  Left shoulder 
abduction was from 0 to 50 degrees with pain beginning at 50 
degrees and ending at 30 degrees.  Additional limitation of 
motion with repetitive use was noted to be from 0 to 40 degrees.  
Left shoulder external rotation was noted to be from 0 to 30 
degrees, with pain from 30 to 20 degrees and no additional 
limitation of motion on repetitive use.  Left shoulder internal 
rotation was from 0 to 50 degrees with pain beginning at 50 
degrees and ending at 30 degrees.  There was no additional 
limitation of internal rotation with repetitive use.  The 
examiner noted that the left shoulder disability prevented 
recreation and traveling and that it resulted in severe 
restriction of chores, shopping, exercise, bathing, dressing, 
toileting, and grooming.

As shown above the Veteran has more than 25 degrees of abduction 
and extension of the left shoulder, without pain, even taking 
into consideration repetitive motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Consequently, the Veteran has not been 
shown to have met the criteria for a rating in excess of 20 
percent under Diagnostic Code 5201.

The Veteran has not been shown to have any ankylosis of 
scapulohumeral articulation, any impairment of the humerus, or 
any impairment of the clavicle or scapula. Consequently the 
Veteran would not be entitled to a compensable rating under 
Diagnostic Codes 5200, 5202, or 5203 (2010).

Because the Veteran has not met the criteria for a rating in 
excess of 20 percent for his left shoulder disability at any time 
since submitting his claim for an increased rating in July 2004, 
a staged rating in excess of 20 percent for residuals of a left 
shoulder injury is not for assignment.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board notes that if an exceptional case arises where ratings 
based on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1) (2010).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").

Here, the Veteran's symptomatology is described precisely in the 
established rating criteria.  His disability picture is 
completely contemplated by the rating schedule.  Thus, the 
extraschedular analysis ends.  

The Board, however, recognizes that the Veteran reported in 
September 2006 that his left shoulder disability interfered with 
his occupational activities due to decreased mobility, problems 
lifting and carrying, and pain.  The Board notes that the medical 
records show that the Veteran's occupational activities are 
limited due not just to the Veteran's left shoulder but also do 
to his right shoulder disability, which is more disabled than the 
Veteran's left shoulder.  The Board finds that the record reveals 
no indication that the Veteran's industrial impairment from his 
left shoulder disability alone would be in excess of that 
contemplated by the assigned evaluation.  Additionally, the 
record reflects that the Veteran has not required any 
hospitalization for this disability and that the manifestations 
of left shoulder disability are those contemplated by the 
schedular criteria.  Therefore, the Board has determined that 
referral of this issue for extra-schedular consideration is not 
in order.  




ORDER

An increased rating in excess of 20 percent for residuals of a 
left shoulder injury is denied.


REMAND

The Veteran seeks an increased rating for his service-connected 
deformity of the fifth toe, both feet.  The Veteran receives 
treatment from a private podiatrist who wrote statements in 
support of the Veteran's claim in January and December 2006.  
Copies of the Veteran's ongoing private treatment records have 
not been obtained and these should be requested from the private 
podiatrist.  See 38 C.F.R. § 3.159(c)(1).  

The VA examination reports dated in November 2004 and September 
2006 reveal multiple complaints and symptoms regarding the 
Veteran's feet.  These reports, however, do not clearly indicate 
which symptoms are a result of the Veteran's service-connected 
deformity of the 5th toe of both feet, with painful callus at the 
base of the 5th toes bilaterally, and which foot symptoms are 
unrelated to the Veteran's service-connected bilateral foot 
disability.  A VA examination which clearly describes the 
Veteran's service-connected foot disability symptoms is required 
to effectively rate the Veteran's bilateral foot disability.  
Additionally, the Veteran has not been provided a VA examination 
for more than four years. A VA examination showing the current 
severity of the Veteran's service-connected bilateral 5th toe 
disabilities would be helpful in adjudicating the Veteran's 
claim.  

The Veteran's updated VA treatment records should be obtained and 
associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records dated from July 2006 to 
present.

2.  After obtaining the necessary 
authorization from the Veteran, request 
copies of all of his treatment records from 
Samuel Carpenter, DPM.

3.  Afford the Veteran a VA examination in 
order to ascertain the current severity of 
the service-connected deformity of the 5th 
toe of both feet, with painful callus at the 
base of the 5th toes.  The claims file must 
be made available to and reviewed by the 
examiner, and the examiner should indicate in 
the report that the file was reviewed.  To 
the extent possible the examiner should 
differentiate between symptoms or disability 
attributable to the Veteran's service-
connected foot disability and those foot 
symptoms unrelated to the Veteran's service-
connected foot disability.  The examiner 
should also describe whether the Veteran's 
service-connected deformity of the 5th toe of 
both feet, with painful callus at the base of 
the 5th toes bilaterally is productive of 
less than moderate, moderate, moderately 
severe, or severe disability.

4.  Readjudicate the Veteran's claim and 
provide the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time for response

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


